Title: To Alexander Hamilton from Aaron Ogden, 8 July 1799
From: Ogden, Aaron
To: Hamilton, Alexander


          
            Sir
            Elizabeth Town July 8. 1799
          
          In mustering the recruits sent in to the regimental rendevous, I have found one who is about five feet three inches, he is a barber and exceedingly useful to the Officers and men, there is another who lacks a little of five feet five inches but he is exceedingly well made and strong, his age 22 years—there are two others who have enlisted since the publication of the orders respecting the enlistment of foreigners, but before actual notice to the recruiting Officer, they have been many years, say nine and fourteen years in this country and appear well disposed towards it, if you will think proper, to indulge me, as the Mustering Officer, with a little discretion in cases like the present, I believe you may rely upon its being usefully and prudently used, without contravening in the least the intent and spirit  of the general order.
          One of our Officers has requested leave to enlist a lad who is a Hollander and has served an apprenticeship in this country, altho he be an alien—he recommends him as exceedingly faithful and trust-worthy. I promised him to write to you upon the subject.
          Would it be too much to ask, that the men from my regiment who are to be punished under the General order of the 5th. instead might after punishment be returned to Governors Island or some place where they may be usefully employed for the public—I fear they may debauch and cause desertion among my men; they being them selves, (I mean the deserters) exceedingly disaffected to the service
          I have here a man who is a deserter from Capt Thompsons company of Artillery, he gave himself up—and says that he had formerly been a soldier in the British army in Canada from whence he deserted, and enlisted in the American service, being himself a native of the State of New-York and being of these corps, which were ordered to take possession of the posts, which were to be evacuated by the British, about Niagara &c—he was apprehensive that he might be taken by the British and suffer by them as a deserter, on which account alone he says he deserted, I promised him to state to you the above account, which I am inclined to believe, and have to request your orders, as to the manner in which I am to dispose of him.
          With the highest respect I have the honor to be your faithful & obt sert.
          
            Aaron Ogden
          
        